DETAILED ACTION
Status of Claims
Claims 1, 6, 11, and 16 are currently amended.
Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
35 USC 112
Applicant’s arguments and amendments, filed 03/26/2021, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections of 10/27/2020 has been withdrawn. However, in light of current amendments, new 35 USC 112 rejections have been made. See rejection below for more detail.

35 USC 101
Applicant's arguments filed 03/26/2021 with respect to the 35 USC 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the claims do not fall under the method of organizing human activity grouping and that the office action merely makes a conclusory statement without support. Examiner disagrees. The claim as a whole recites a system/method of organizing human activity. The claimed invention is a system/method that allows for customers to input recipe information and receive various Intellectual Ventures I LLC v. Capital One Financial Corp.,  850 F.3d 1332, 121 U.S.P.Q.2d 1940 (Fed Cir. 2017). There, the court found the claims were directed toward a system and method for editing XML documents (Claim 21. An apparatus for manipulating XML documents, comprising: a processor; a component that organizes data components of one or more XML documents into data objects; a component that identifies a plurality of primary record types for the XML documents; a component that maps the data components of each data object to one of the plurality of primary record types; a component that organizes the instances of the plurality of primary record types into a hierarchy to form a management record type; a component that defines a dynamic document for display of an instance of a management record type through a user interface; and a component that detects modification of the data in the dynamic document via the user interface, and in response thereto modifies a data component in an XML document). The court determined that the claims were ineligible for reciting data manipulation steps. The mere fact that Applicant’s current claims apply the records to data structure through links limits the invention to a particular technological environment for which to apply the underlying abstract concept. As Applicant’s Specification discloses, it is common for a retailer to maintain a database of information regarding products (ingredients) available for purchase and to update that record. See Specification paragraph [0012], [0013], [0017], [0018]. Although the claimed data structures/links add a degree of particularity to the claims, the underlying concept embodied by the limitations merely encompasses the abstract idea of organizing, displaying, and manipulating the data of particular documents. See also Content Extraction and Transmission LLC v. Wells Fargo Bank, National Ass’n, Electric Power Group, Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 121 U.S.P.Q.2d 1928 (Fed Cir. 2017). Thus, the claim recites an abstract idea.

For at least these reasons, Examiner maintains the previous 35 USC 101 rejection.

35 USC 103
Applicant’s arguments and amendments, filed 03/26/2021, with respect to the 35 USC 103 rejection have been fully considered and are persuasive.  The 35 USC 103 rejection of 10/27/2020 has been withdrawn. 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 11, these claims recite “wherein a subset of multiple primary RC records of the set of primary records each comprise additional RCI links, wherein each of the additional RCI links is associated with a different one of multiple alternate products that correspond to the particular product and can be used within the first recipe in place of the particular product corresponding to the RCI record defining linking to the different alternate products.” These limitations are vague and indefinite. It is unclear what is meant by a subset of multiple primary RC records. What does this subset contain compared to the set of primary RC records? There is no discussion of this “subset” in the Specification. What are these additional links? Is it more than/different from the RCI link corresponding to the primary RC record? What is meant by “a different one of multiple alternate products” in the additional RCI link? Further it is unclear what is meant by “in place of the particular product corresponding the RCI record defining linking to the different alternate products. Are the different alternate products the same as “a different one of multiple alternate products”? If so, how is this different alternate product corresponding to the particular product? For at least these reasons, this 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Representative Claim 1 recites a retailer system for receiving recipe information, defining a first RC record within a hierarchical recipe data structure, identifying a unique product identifier corresponding to a particular product, obtaining a first set of rules and apply the first set of rules, parsing the hierarchical recipe data structure, identifying a corresponding RCI record, identifying a corresponding primary RC record using linking, establishing links, creating a genericized first recipe, and providing access to it.
The representative claim 1 recites as a whole a method of organizing human activity because the claim recites a system that maintains recipe/ingredient information given from customers in order to genericize a recipe using a record of information. The claimed invention is a system/method that allows for customers to input recipe information and receive various information with respect to particular/alternative ingredients/products while allowing access to the information from additional customers which is a method of managing interactions between people. As Applicant’s Specification discloses, it is common for a retailer to maintain a database of information regarding products (ingredients) available for purchase and to update that record. See Specification paragraph [0012], 
This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally apply the concept of defining, identifying, obtaining, parsing, establishing, creating, and accessing records and genericized recipes in a computer environment. The claimed computer components are recited a high level of generality and are merely invoked as tools to perform an existing recipe records process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Applicant’s claims recite generic computer elements – control circuit, memory system, distributed communication network, database, data structure, network interface, and links – that merely restate their individual functions – i.e., receiving, defining, identifying, obtaining, parsing, linking, creating, and providing access. The data base, data structure, and links are just generic data types for which a system can receive, store, and extract data. Examiner further notes that “Links” are not defined as being an actual hyperlink or type of code/instruction that connects one program/element in a list to another. The mere fact that these structures/links are applied to a particular type of recipe storage system for identifying products does not make the underlying concept inventive. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concept of defining, identifying, obtaining, parsing, creating, and accessing records and genericized recipes in a computer environment. Thus, even when viewed as a 
The analysis above applies to all statutory categories of invention.  Although literally invoking a method, independent claim 11 remains only broadly and generally defined, with the claimed functionality paralleling that of system claim 1. As such, claim 11 is rejected for at least similar rationale as discussed above.
Dependent claims 2-10 and 12-20 do not add “significantly more” to the abstract idea. These claims further define how information can be parsed and identified, but the additional elements are recited in a merely generic manner and operate using well-understood, routine, and conventional functions. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B of the Mayo framework at least similar rationale as discussed above regarding claim 1.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and/or 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The references cited in the form PTO-892 were not applied under relevant section §103 in the above Office Action, however, they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Office Action in order to expedite prosecution of the instant application. For example:
Zaragoza et al. (US 2014/0249966)
Christensen (US 2009/0037288)
Bodlaender et al. (US 2010/0292998)
Bado et al. (US 4,703,423)
Swain et al. (US 2017/0214762)
Fossen McConnell et al. (US 2006/0175403)
Swartz et al. (US 2007/0210155)
Langheier et al. (US 2012/0094258)
Luke et al. (US 2015/0269661)
Leifer et al. (US 10,776,856)
Belvin (US 9,165,320)
Wiedl (US 2011/0055044)
Robinson et al. (US 2006/0064347)
Lieu et al. (US 2002/0010637)
Caster (US 10,417,688)

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861.  The examiner can normally be reached on Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684